** Summary **
MULTI-COUNTY LIBRARY SYSTEM EMPLOYEES — ELIGIBILITY FOR STATE BENEFITS Title 65 O.S. 4-106 [65-4-106](d) (1971) creates a new eligible employer in addition to those enumerated in 74 O.S. 902 [74-902](14) (1971) and employees of multi-county library system are eligible to participate in the Ok lahoma Public Employees Retirement System without complying with the requirements set forth in 74 O.S. 902 [74-902](14)(b) (1971). A State agency administering state or federal funds to such a library system need not carry the employees of such multi-county library system on its roll of eligible participating employees. 74 O.S. 1315 [74-1315] (1971) will allow participation in the State Employees Group Health and Life Insurance Program to those public library systems which elect to participate in the Oklahoma Public Employees Retirement System.  This is to acknowledge receipt of your letter wherein you ask the following three questions: "1) Can employees of multi-county library systems created pursuant to 65 O.S. 4-101 [65-4-101] (1971) et seq., become participating employees of the Oklahoma Public Employees Retirement System under the provisions of 65 O.S. 4-106 [65-4-106] (1971) and 74 O.S. 902 [74-902](14)(b) (1971) provided such systems receive State or Federal funds administered by a State agency? "2) If the question stated above is answered in the positive, then would the State agency administering the State or Federal funds carry the employees of such multi-county library systems on its roll of eligible participating employees? "3) Can employees of such multi-county library systems participate in the State Employees Group Health and Life Insurance program under the provision of 74 O.S. 1315 [74-1315] (1971)?" In considering your first question Title 74 O.S. 902 [74-902](14)(b) (1971) provides in part as follows: " 'Eligible Employer,' the State of Oklahoma and any county, county hospital, city or town whose employees are covered by Social Security and are not covered by or eligible for another retirement plan authorized under the laws of the State of Oklahoma which is in operation on the initial entry date." "(b) A class or several classes of employees who are covered by Social Security and are not covered by or eligible for and will not become eligible for another retirement plan authorized under the laws of the State of Oklahoma, which is in operation on the effective date, and when the qualifications for employment in such class or classes are set by state law; and when such class or classes of employees are employed by county or municipal government pursuant to such qualifications; and when the services provided by such employees are of such nature that they qualify for matching by or contributions from state or federal funds or contributions from state or federal funds administered by an agency of state government which qualifies as a participating employer, then the agency of state government administering the state or federal funds shall be deemed an eligible employer, but only with respect to that class or those classes of employees as defined in this subsection; provided, that the required contributions to the retirement plan may be withheld from the contributions of state or federal funds administered by the state agency and transmitted to the system on the same basis as the employee and employer contributions are transmitted for the direct employees of the state agency. The retirement or eligibility for retirement under the provisions of law providing pensions for service as a volunteer fireman shall not render any person ineligible to participation in the benefits provided for in this act." It should be noted that the class or classes of employees discussed in Subsection (b) above could be eligible for participation in the State Employee Retirement System only if they meet certain requirements set forth in that section among which are that the class of employees have the qualifications for employment set by state law and such class of employees must actually be employed by a county or municipal government. An additional requirement referred to in your first question is that the services provided by such employees be of such a nature that they qualify for matching by or contributions from state or federal funds administered by an agency of state government which qualifies as a participating employer. In this regard it should be noted that the qualifications for employment are not set by state law but are to be determined by the library system board as provided in 65 O.S. 4-105 [65-4-105](a)(11) (1971), and although counties, cities and towns are authorized to join in creation development and operation of public library systems the employees are not employees of a city or a county or counties but are employees of the Public Library System. Therefore, although the activities and services provided by the Public Library System may be sufficient to qualify it for funds from the State or federal government administered by an agency of this State it would not otherwise be qualified as above discussed.  Title 65 O.S. 4-106 [65-4-106](d) (1971) provides as follows: "The system board may establish or participate in employee retirement and health insurance programs either for the exclusive benefit of its staff or jointly and, in conjunction with city, county, State, or other retirement systems, may expend upon authorization of the board funds allocated by the board for such purposes." The specific authority granted by this section for the system board to participate in State retirement systems effectively created a new "eligible employer" in addition to those enumerated in 74 O.S. 902 [74-902](14) (1971) and not subject to the requirements set forth in Subsection(b) of Section 74 O.S. 902 [74-902](14)(b). It is, therefore, the opinion of the Attorney General that your first question be answered as follows: Employees of multi-county library systems created pursuant to 65 O.S. 4-101 [65-4-101] (1971) et seq. are eligible to become participating employees of the Oklahoma Public Employees Retirement System irrespective of whether or not the library system receives state or federal funds administered by a state agency.  The conclusion reached in the first question asked would then create a negative answer to your second question; since a new eligible employer is created it would not be necessary for the state agency administering the state or federal funds to carry the employees of such multi-county library systems on its roll of eligible participating employees.  In considering the third question in regard to health insurance Title 74 O.S. 1315 [74-1315] (1971) provides as follows: "Participation by county, city, town or county hospital employees. — — Upon application in writing approved by a majority action of the county commissioners of any county or the governing body of any city, town or county hospital participating in the Oklahoma Public Employees Retirement System, the Board may extend the benefits of the State Employees Group Health and Life Insurance Act, 1301 through 1316, Title 74 of the Oklahoma Statutes, to all or any part of the employees of such county, city, town or county hospital, provided that such county, city, town or county hospital participating therein shall pay all costs attributable to its participation therein, and the insurance carrier shall individually under each county, city, town or county hospital for premium purposes. Claim experience shall be provided for each of the counties, cities, towns or county hospitals and separately experience rated annually by the insurance carrier." (Emphasis added) If a public library system elects to participate in the Oklahoma Public Employees Retirement System it would then be eligible to participate in the State Employees Group Health and Life Insurance Program by reason of Section 1315 above and by authority granted in 65 O.S. 4-106 [65-4-106](d) (1971). Each such library system would be individually underwritten and claim experience should be provided for each system and separate experience ratings provided annually by the insurance carrier.  It is, therefore, the opinion of the Attorney General that your third question be answered in the affirmative and that employees of each multicounty library system which elects to participate in the Oklahoma Public Employees Retirement System would be eligible to participate in the State Employees Group Health and Life Insurance Program as provided by 74 O.S. 1315 [74-1315] (1971). (James H. Gray)